Bobbitt, J.
On February 9, 1953, one Robert Lee Johnson was indicted for murder in the first degree by the Grand Jury of St. Joseph County. On May 14, 1953, a motion for a change of venue from the county (St. Joseph) “on account of local prejudice,” was filed and granted, and the venue subsequently changed to La-Porte County. The cause was there tried and a verdict of guilty was returned on December 31, 1953. A motion for á new trial was subsequently filed and, on July 2, 1954, a new trial was granted.
On May 4, 1955, defendant, Johnson, filed an affidavit for a change of venue from LaPorte County on account of bias and local prejudice, to which the State filed objections. On May 23, 1955, this motion was denied. On June 1, 1955, the defendant filed an affidavit for a change of venue from the judge and respondent, Fleish-bein, was subsequently selected and qualified.
On October 4, 1955, the defendant again filed an affidavit for a change of venue from LaPorte County for *72the same reasons stated in the affidavit which was denied by the regular judge. The State also filed objections to this affidavit on the ground, among others, that since the defendant had already had a change of venue from St. Joseph County he could not, under the provisions of Acts 1905, ch. 169, §207, p. 584, being §9-1305, Burns’ 1956 Replacement, obtain another from LaPorte County.
Thereafter, on December 28, 1955, the following order was entered by the special judge:
“Presentation of affidavits and argument of all counsel is now heard and concluded, and defendant’s petition for transfer and change of venue to another county is now granted by the court, to which ruling of the court the State of Indiana now objects and excepts.”
On March 1, 1956, the State filed a petition for writ of mandate in this court, asking that respondents be mandated “to expunge the records of said court of the entry granting a change of venue” from LaPorte County. We issued an alternative writ.
The question here presented is: Did respondents have the power and authority, under the factual situation in this case, to grant a change of venue from LaPorte County?
First: Could the trial court under its common law power grant a change of venue from LaPorte County? Acts 1927, ch. 132, §10, p. 411, being §9-1301, Burns’ 1956 RepL, and §9-1305, supra, provide respectively:
“The defendant may show to the court, by affidavit, that he believes he cannot receive a fair trial, owing to the bias and prejudice of the judge against him, or the excitement or prejudice against the defendant in the county or in some part thereof, and demand to be tried by disinterested triers. Any affidavit for change of judge shall be filed at least ten [10] days before the day set for trial or if a date less than ten [10] days ahead is set for *73trial then such affidavit shall be filed within two [2] days after the setting of the case for trial.” “When affidavits for a change of venue are founded upon excitement or prejudice in the county against the defendant, the court, in all cases not punishable by death, may, in its discretion, and in all cases punishable by death, shall grant a change of venue to the most convenient county. The clerk must thereupon immediately make a transcript of the proceedings and orders of court, and, having sealed up the same with the original papers, shall deliver them to the sheriff, who must, without delay, deposit them in the clerk’s office of the proper county, and make his return accordingly: Provided, however, That only one [1] change of venue from the judge and only one [1] change from the county shall be granted.”
Insofar as the above statutes are inconsistent with the common law rule pertaining to a change of venue, the common law is superseded to the extent of such inconsistency, and is no longer any part of the law of this State. McCoy v. Payne (1879), 68 Ind. 327, 336.
The common law rule as to change of venue must yield in this case to a valid statute (Acts 1905, ch. 169, §§203-217, as amended) which supersedes such rule. Cloud v. Bruce (1878), 61 Ind. 171, 174; Sopher v. State (1907), 169 Ind. 177, 182, 81 N. E. 913, 14 L. R. A. (N. S.) 172, 14 Ann. Cas. 27; Atkinson v. Disher (1912), 177 Ind. 665, 673, 98 N. E. 807; Southern R. Co. v. Howerton (1914), 182 Ind. 208, 220, 105 N. E. 1025, 106 N. E. 369; Connell v. State ex rel. Thompson (1925), 196 Ind. 421, 430, 431, 144 N. E. 882, 148 N. E. 407.
The sections of the statute above quoted provide a mode of procedure for a change of venue in criminal proceedings in this State, and it must be followed and obeyed by the courts. Sanders v. State (1882), 85 Ind. 318, 322, 44 Am. Rep. 29; Nealis, *74Administrator et al. v. Dicks et al. (1880), 72 Ind. 374, 377.
The decisions of this court, from its inception, sustain the view that a right to a change of venue and the extent and manner of exercising such right, both in criminal and civil procedure, are regulated and controlled by statutory authority. In a civil case, State ex rel. Young v. Niblack (1951), 229 Ind. 509, 513, 99 N. E. 2d 252, this court said:
“Statutes providing for and governing changes of venue are designed as procedural safeguards of a fair trial. ‘The rights of the parties and the powers of the courts in regard to changes of venue are regulated by statute. While a common law right to a change of venue upon certain grounds has been recognized in some jurisdictions where no complete statute upon the subject exists, Crocker v. Justices (1911), 208 Mass. 162, 94 N. E. 369, 21 Ann. Cas. 1061, the general rule is that a change of venue can be asserted and be exercised only in the manner provided by the statute and in accordance with the provisions thereof.’ State ex rel. v. Superior Court of Marion County (1931), 202 Ind. 456, 174 N. E. 732.’’
Also, in The Michigan Mutual Life Insurance Company v. Naugle (1891), 130 Ind. 79, 80-81, 29 N. E. 393, it is said:
“It is apparent that the Legislature, in the enactment of the statute governing changes of venue, sought to accomplish a double purpose. It was designed, primarily, to enable litigants to remove their causes for trial from an atmosphere of prejudice and unfairness to a locality where they might find fair and unbiased triers, with surroundings not tainted by an undeserved odium affecting them or their cause. At the same time they wished, so far as possible, to limit the mischief that might be done by those whose only wish was delay, and the hindrance of justice. Therefore, while providing for changes of venue, they allow but one change, and invest the court *75with the discretion of designating the county to which it shall go, and the time within which the change shall be perfected by the payment of the cost.
“When the one change allowed is granted, whether it is perfected or not, the party who asked it can have no other change. The making of the order ends his right. He has then had the one change of venue allowed him, whether he avails himself of it or not. When a party applies to a court for a change of venue it must be presumed that the application is made in good faith, not for delay, but because the party asking it really believes he can have a fairer trial elsewhere.”
To the same effect see also: Duggins v. The State (1879), 66 Ind. 350, 352.
The rule as stated above applies with equal force to applications for change of venue in civil and criminal proceedings, unless there is some constitutional provision to the contrary. 22 C. J. S., Criminal Law, §187, p. 300.
As demonstrating further, the view of this court that the right to a change of venue in Indiana is statutory, see: Millison v. Holmes and Others (1848), 1 Ind. 45, 46; The State ex rel. Mabbitt v. Smith (1876), 55 Ind. 385, 386; Weakley v. Wolf (1897), 148 Ind. 208, 219-221, 47 N. E. 466; Daniels v. Bruce (1911), 176 Ind. 151, 156, 95 N. E. 569; State ex rel. v. Superior Court of Marion County (1931), 202 Ind. 456, 461-462, 174 N. E. 732; Stair v. Meissel (1934), 207 Ind. 280, 290-292, 192 N. E. 453.
The court in Crocker v. Justices of Superior Court (1911), 208 Mass. 162, 94 N. E. 369, 21 Ann. Cas. 1061, relied upon by respondents, recognizes the right of the Legislature to appropriate the entire field of change of venue when, at page 376 of 94 N. E., it said:
“There are authorities collected in a footnote which seems to have a contrary appearance. It is not necessary to examine them one by one. Most *76of them are to be distinguished as arising under constitutions which have some controlling provision, or under statutes or Codes which cover the whole subject-matter of change of place of trial in great detail and leave nothing to be governed by the common law.” (Our italics.)
In Stamp v. Commonwealth (1923), 200 Ky. 133, 253 S. W. 242, at page 245, the Court of Appeals of Kentucky in a case where the trial court had denied a second change of venue after the first trial had resulted in a hung jury, said:
“The right to change of venue in a criminal case is one provided by statute, and the Legislature has authority to provide the extent and manner of its exercise. It might take it away altogether, or it could change the method of invoking it.”
The general rule applicable here is concisely stated in 22 C. J. S., Criminal Law, §187, p. 300, as follows:
“Subject to constitutional restrictions, the right to a change of venue in criminal cases and the extent and manner of exercising such right are matters of statutory regulations; the legislature may take away the right altogether, or it may enlarge such right under a constitutional provision conferring authority to make such modifications of existing laws as may be necessary to regulate and give force to its provisions as to the removal of causes.”
The Legislature in Indiana has, by statute,1 covered the whole subject-matter of change of venue, in both civil and criminal cases, and has left nothing to be governed by the common law.
*77Where, as in Indiana, the right to a change of venue is purely statutory, courts in granting a change of venue are governed by the provisions and prohibitions of the statute.
The statute here (§9-1305, swpra) is plain and unambiguous; there is no room for construction and it must be given effect by the courts. Inheritance Tax Div. v. Estate of Callaway (1953), 232 Ind. 1, 5, 110 N. E. 2d 903; Taelman v. Bd. of Fin. of School City of South Bend (1937), 212 Ind. 26, 33, 6 N. E. 2d 557; State v. Martin (1923), 193 Ind. 120, 122, 139 N. E. 282, 26 A. L. R. 1386; Board of Election Com’rs. of Gibson County v. State, ex rel. Sides (1897), 148 Ind. 675, 678, 679, 48 N. E. 226; Crockett v. Calvert (1856), 8 Ind. 127, 131.
Second: The prohibition against more than one change from the county in a criminal proceeding is a part of the same proviso in §9-1305, supra, as is prohibition against more than one change from the judge. This court has held that an accused is entitled to only one change from the judge, and the same rule must apply to that provision of the same section of the statute, which prohibits more than one change of venue from the county.
In considering a second change of venue from the judge, in Line v. State (1875), 51 Ind. 172, at page 173, this court said:
“The affidavit [for a change of venue], we think, fulfils the requisites of the statute; but the question arises, is the appellant entitled to two changes of venue in the same case for the same cause? We think not. The statute nowhere authorizes a second change of venue to the same party for the same cause. The court had no more power to grant a second change than it would have to grant a third, fourth, or fifth, or any number of changes. The ends of justice demand this construction of the statute; otherwise it would be in the power of a *78defendant, charged with a criminal offense, to defeat a trial entirely.”
The purpose of a limitation upon the number of changes was ably stated as early as 1849, in Price v. The State, 8 Gill. (Md.) 295, 307, 308, as follows:
“The sixth objection, that a second removal was not ordered by Anne Arundel county court, is not tenable. The words of the constitution are, that ‘a party presented or indicted in any of the county courts, may apply to the court before whom the indictment may be depending,’ and have his case removed. There is nothing to indicate a purpose to authorise a second removal. The policy of the law is to have the cause tried in an ‘adjoining county.’ This object may be defeated to the almost infinite delay of justice, and the great oppression of witnesses by adopting the argument of the counsel. If a second removal may be had, why not a third, a fourth, and as many removals as there are counties in the State, until, ultimately, the cause, if tried at all, is to be tried at some place the most remote and inconvenient to all who are witnesses or otherwise connected with it, and after a period of time in which the material testimony in the cause had been lost? The law seems to contemplate a condition of excitement in the immediate community, which has been the witness of an imputed crime, productive of feeling, either of prejudice or partiality, which might hazard a fair and impartial trial; but it has not assumed that such excitement will exist in all the adjacent counties, and reliance is, of necessity, had in the integrity and discretion of the court to select such an adjacent county, as is least likely to be influenced by any considerations of an extraneous character.”
See also: People v. Touhy (1935), 361 Ill. 332, 197 N. E. 849, 856 (Cert. denied, 303 U. S. 657, 82 L. Ed. 1116, 58 S. Ct. 760) ; People v. Kelly (1936), 285 Ill. App. 57, 65, 1 N. E. 2d 552; People v. Doss (1943), 382 Ill. 307, 46 N. E. 2d 984, 987 (Appeal dismissed, 325 U. S. 835, 89 L. Ed. 1962, 65 S. Ct. 1202) ; State v. Wagner (1926), 311 Mo. 391, 279 S. W. 23, 26; Lee v. State (1933), 164 Md. 550, 165 Atl. 614, 615 (Cert. denied, 290 U. S. 639, 78 L. *79Ed. 555, 54 S. Ct. 56) ; People v. Blanchard (1921), 70 Colo. 237, 199 Pac. 493.
Statutes that limit the number of changes of venue which a defendant may have in a criminal case are mandatory and must be strictly followed. State ex rel. Kealing v. Clay Circuit Court (1934), 207 Ind. 259, 262, 192 N. E. 423; See also: 104 A. L. R. Anno., Criminal Cases, p. 1496, 1497.
Third: Is the right to a change of venue granted by the Indiana Constitution? Article 1, Section 13 of the Indiana Constitution specifically provides that, “In all criminal prosecutions, the accused shall have the right to a public trial, by an impartial jury, in the county in which the offense shall have been committed;
The language in this clause of Article 1, Section 13, supra, is plain and specific. It does not say that the accused may have a trial by an impartial jury in a county adjoining that in which the offense was committed. The phrase “by an impartial jury” cannot be separated from the remainder of the clause of which it is a part, but must be construed with and in relation to the other phrases “the right to a public trial” and “in the county in which the offense shall have been committed.”
Section 13 of Article 1 sets forth five specific rights (1) the right to a public trial, by an impartial jury, in the county in which the offense shall have been committed; (2) to be heard by himself and counsel; (3) to demand the nature and cause of the accusation against him, and to have a copy thereof; (4) to meet the witnesses face to face; and (5) to have compulsory process for obtaining witnesses in his favor.
These rights are of equal rank and importance. They are not vested rights and any and all of them may be waived by an accused. The provision for trial “by *80an impartial jury” is not a separate specific right, granted without limitation as to the place where it is to be exercised, but rather is restricted by the phrase which follows it, viz., “in the county in which the offense shall have been committed.” The only function of these two phrases is to describe and define the kind of public trial to which the accused is entitled.
There is no language in §18, or in any other provision of the Constitution, which specifically grants to an accused the right to a change of venue from the county in which the offense was committed, neither is there any language in this section, or any other part of the Constitution, from which the granting of such a change may be reasonably implied.
It is also clear from an examination of the Constitutional Debates that the Indiana Constitution provided only for a “public trial by an impartial jury, in the county in which the offense shall have been committed” and left to the Legislature any extension of such right to another county. Attempts were made in the Constitutional Convention to provide for a change of venue in criminal cases, and all such proposals were rejected.2
*81This court has no right to read into the State Constitution a provision which is neither expressed nor fairly and reasonably implied.
In French v. State (1896), 98 Wis. 325, 67 N. W. 706, the Supreme Court of Wisconsin had before it a question similar to the one here presented.
Article 1, Section 7 of the Wisconsin Constitution provides “in all criminal prosecutions the accused shall enjoy the right ... , to a speedy public trial by an impartial jury of the county and district wherein the offense shall have been committed;....”
At page 709 of 67 N. W., the court said:
“The right to a change of venue depends entirely upon the statute. It is not guaranteed by Const. art. 1, §7, or any other provision of the constitution. As the right exists only by virtue of the statute, a change of venue can be had only upon the terms the statute prescribes.” (Our italics.)
Fourth: Is the proviso in §9-1305, supra, unconstitutional? The statute granting to a defendant a right to a change of venue is an implementation and an extension of his right to a public trial as prescribed in the first clause of Aritele 1, Section 13 of the Indiana *82Constitution. The general rule as to the constitutionality of such a statute is stated in 56 Am. Jur., Yenue, §45, p. 50, as follows:
“But there is no fundamental constitutional objection to statutes which limit the number of changes of venue, and in many jurisdictions provisions of this kind have been enacted; such provisions have been almost universally considered mandatory in nature, and have been rigidly adhered to even in criminal cases, notwithstanding circumstances or reasons submitted which might otherwise clearly justify granting a change.” See also: Patterson v. State (1987), 234 Ala. 342, 175 So. 371 (Cert. denied, 302 U. S. 733, 82 L. Ed. 567, 58 S. Ct. 121); Roberts Mining & Milling Co. v. Third Judicial Dist. Ct. (1935), 56 Nev. 299, 50 P. 2d 512, 515; 22 C. J. S., Criminal Law, §187, p. 300, supra.
In our opinion the proviso in §9-1305, supra, limiting the right of an accused to one change of venue from the judge or from the county does not violate any of his constitutional rights.
Neither the trial court nor this court has any right to ignore the plain mandate of a constitutional statute.
The question before the LaPorte Circuit Court on a motion for a change of venue from that county was not a matter within the sound discretion of the court, but was one governed by statute. Defendant Johnson exhausted the remedy afforded him by the Legislature, when he was granted a change of venue from St. Joseph County. If he wants an extension of that right he must seek it in the Legislature and not in the courts. Courts do not sit as a superlegislature to overrule and set aside mandatory provisions of a valid statute.
There is no question of weighing the evidence presented at the hearing on the motion for a change of venue from LaPorte County involved in this case. The defendant having already had all the change of venue *83which the statute permitted, the trial court had no jurisdiction to entertain or to grant the motion for a second or subsequent change.
Reliance is placed upon Crocker v. Justices of the Superior Court (1911), 208 Mass. 162, 94 N. E. 369, 21 Ann. Cas. 1061, supra, to support respondents’ position herein. The sole question involved in that case was whether the Superior Court of Suffolk County had jurisdiction to order a change of venue from the county in which the indictment was returned, if, and when, satisfied that a fair and impartial trial could not be had in such county, in the absence of any statutory provision for a change of venue from the county in which the offense was committed. There was no question of a second change of venue from the county involved in that case. The principle of law announced there has no application where the right to a change of venue is governed by statute. The situation in the case at bar is essentially different from that in the Crocker case and the decision of the Massachusetts Supreme Court in that case lends no support to respondents’ position here.
State ex rel. Parker v. Vosloh, Judge (1944), 222 Ind. 518, 54 N. E. 2d 650, also relied upon to sustain respondents’ position, involved solely the question of the qualification of a judge to sit in the administration of an estate in which he had a personal interest. No question of a second change from the judge was present or decided in that case. The fact that this court there held that no man should be a judge in his own cause is not authority for the granting of a second change of venue from the county to a defendant, contrary to a specific provision of the statute.
We are aware that the Legislature has provided for a change of venue from the judge where a new trial *84is granted,3 and for a change of venue from the county where a judgment is reversed on appeal;4 however, neither of these situations is presented by the record here.
For the reasons above stated, the respondents herein are without authority to grant a second change of venue from the county.
The alternative writ heretofore issued is hereby made permanent.
Arterburn and Landis, JJ., concur.
Achor, C. J., concurs with opinion in which Arter-burn, J., also concurs.
Emmert, J,, dissents with opinion.

. Acts 1881 (Spec. Sess.), ch. 38, §255, p. 240, being §2-1401, Burns’ 1946 Repl.; Acts 1881 (Spec. Sess.), eh. 38, §256, p. 240, being §2-1406, Burns’ 1946 Repl.; Acts 1881 (Spec. Sess.), ch. 38, §256, p. 240, being §2-1407, Burns’ 1946 Repl.; Acts 1927, ch. 132, §10, p. 411, being §9-1301, Burns’ 1956 Repl.; Acts 1905, ch. 169, §207, p. 584, being §9-1305, Burns’ 1956 Repl.


. Article 1, §13 of the Indiana Constitution was reported to the Constitutional Convention by the Committee on Rights and Privileges, in the following form:
“Sec. 5. In all criminal prosecutions the accused shall have public trial by an impartial jury of his peers, in the county in which the offence shall have been committed; he shall have the right to be heard by himself and counsel; to demand the nature and cause of the accusation against him, and to have a copy thereof, to meet the witnesses face to face, and to have compulsory process for obtaining witnesses in his favor.”
The section as reported was subsequently amended on second reading by striking out the words “of his peers” and inserting in lieu thereof the phrase “composed of a jury of the county.” This amendment as originally proposed read “composed of a jury of the State” which was amended by substituting the word “county” for the word “state.”
Debates in Indiana Convention, 1850, Yol. 2, p. 1379.
An amendment was then proposed to insert after the word *81“committed” the following: “Unless for good cause shown, the court may direct a change of the place of trial to some other county.” This proposed amendment was tabled.
Convention Journal, 1850, p. 572;
Debates in Indiana Convention, 1850, Vol. 2, p. 1379, supra.
It was also proposed to amend the section by adding a provision authorizing a change of venue in criminal prosecutions upon the application of the accused. However, no such amendment was ever actually drafted and it does not appear in the report of the Committee on Revision.
Convention Journal, 1850, pp. 866-868.
See also: Page 872 where the section first appears as Section 13 of Article 1,
An effort was also made to have the Committee on Criminal Law inquire into the expediency of restraining the right of criminals to a change of venue from the county in which the offense was committed, and a resolution to that effect was voted down by the Convention.
Convention Journal, 1850, pp. 145-146.


. Acts 1937, ch. 221, §1, p.1098, being §2-1429, Burns’ 1946 Replacement.


. Acts 1947, ch. 186, §1, p. 620, being §2-1432, Burns’ 1955 Cum. Supp.